DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 and 3 is objected to because of the following informalities:  In claim 1 line 8, the phrase “electrical connect” should read --electrical contact--.  In claim 3 line 2, the phrase “to corresponding one” should read --to a corresponding one--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear what the invention being claimed is, as there is no structure in the body of the claim fitting the description of a coaxial cable male connector.  For prior art analysis, any structure meeting the claimed limitations can be considered a coaxial cable male connector.  Also in claim 1, it is unclear how the exposed inner conductor can be brought into contact with the signal line terminal pad of the PCB when the shielding can connects to the signal terminal on the PCB.  It appears from the figures that the shielding can and the contents of the shielding can form the coaxial cable male connector that has terminals the coaxial cables connect to which then connect to signal terminal on the PCB, but the claim does not make that clear.  Claims 2-8 include all the limitations of claim 1 and are rejected for the same reasons.
With regard to claim 2, it is unclear how the shielding can can connect to both the signal terminal on the PCB and the outer conductor of the coaxial cable without shorting the outer and inner conductors, since the term “shielding can” would seem to indicate a conductive structure.  For prior art analysis, either a conductive shielding can or an insulative shielding can be considered to meet this limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (2006/0228952) in view of Chen (2017/0033512).
With regard to claim 1, Feldman teaches, as shown in figures 1-3C: “A coaxial cable male connector 22… which is received in a connector socket 20 mounted on a printed circuit board (PCB) 36 to connect a single or multiple coaxial cables 30 to the PCB 36, the coaxial cable male connector 22 comprising: a single or multiple coaxial cables 30 each comprising an inner conductor 32, an outer conductor 34, a dielectric (between 32 and 34 in figure 2C), and a sheath (outer layer of 30 in figure 2C), wherein the outer conductor 34, the dielectric, and the sheath are partially stripped to expose the inner conductor 32 over a predetermined length, and a terminal of the exposed inner conductor 32 is brought into electrical connect with a signal line terminal pad 72 formed on the PCB 36; and a shielding can 22 receiving the exposed inner conductors 32 of the single or multiple coaxial cables 30, securing and protecting ends of the exposed inner conductors 32, and blocking electromagnetic waves generated from the inner conductors 32, wherein the terminals of the inner conductors 32 of the coaxial cables 30 
Feldman does not teach the coaxial cable male connector being “for transmitting super-high frequency signals”.
In the same field of endeavor before the effective filing date of the claimed invention, Chen teaches, as taught in paragraph 37, a connector “for transmitting super-high frequency signals”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Chen with the invention of Feldman in order to broaden the range of frequencies a connector can be used for.

With regard to claim 2, Feldman, as modified by Chen teaches: “The coaxial cable male connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C and taught in paragraphs 19 and 23: “wherein the shielding can 22 is connected to the outer conductors 34 of the coaxial cables 30 and comprises an inner conductor reception portion (where 32 is received in figure 2C) receiving the exposed inner conductors 32 of the respective coaxial cables 30 to be coupled to the exposed inner conductors 32; and the inner conductors 32 coupled to the inner conductor reception portion are electrically shielded when the coaxial cable male connector 22 is seated on the PCB 36”.

With regard to claim 3, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 1”, as shown above.


With regard to claim 4, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 3”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the shielding can 22 comprises an adapter reception portion 38 receiving the adapters 42 one-to-one connected to the exposed inner conductors 32 of the coaxial cables 30, the adapter reception portion 38 being shaped to individually shield the adapters 42”.

With regard to claim 5, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 3”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein: the shielding can 22 is connected to the outer conductors 34 of the coaxial cables 30; and the connector socket 20 receives the shielding can 22 and is electrically connected to the shielding can 22 and a ground 

With regard to claim 6, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 1”, as shown above.
Feldman also teaches: “wherein the shielding can 22 comprises: a lower shielding member 38 forming a lower portion of the shielding can 22 and receiving the exposed inner conductors 32 of the coaxial cables 30 such that the ends of the exposed inner conductors 32 are located thereon; an upper shielding 40 member covering the exposed inner conductors 32 of the coaxial cables 30 received in the lower shielding member 38; and a front shielding member 59 forming a front portion of the shielding can 22 and coupled to the lower shielding member 38 and the upper shielding member 40 to shield the exposed inner conductors 32 of the coaxial cables 30”.

With regard to claim 7, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the shielding can 22 comprises: a first shielding member 38 forming a lower portion of the shielding can 22 and receiving the exposed inner conductors 32 of the coaxial cables 30 such that the ends of the exposed inner conductors 32 are located thereon; and a second shielding member 40 coupled to the first shielding member 38 to shield the 14Attorney Docket No. 15138-000164-US exposed inner conductors 32 of the coaxial cables 30”.

With regard to claim 8, Feldman as modified by Chen teaches: “The coaxial cable male connector according to claim 1”, as shown above.
Feldman also teaches, as shown in figures 1-3C: “wherein the shielding can 22 is a shielding member having upper 40, lower 38, and front 59 portions… having a bottom surface on which the ends of the exposed inner conductors 32 of the coaxial cables 30 are located, and adapted to shield the exposed inner conductors 32 of the coaxial cables 30”.
Neither Feldman nor Chen teach the shielding can portions being “integrally formed with one another”.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the shielding can out of one piece, since doing so would only be making integral that which was previously separate and would enable the shielding can to be inserted without the risk of falling apart on insertion into the connector socket.  Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 18, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831